Citation Nr: 1430632	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  10-37 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim seeking service connection for hemangioblastoma, claimed as a result of exposure to herbicides, and if so whether the reopened claim should be granted.

2.  Entitlement to service connection for clear cell renal cell carcinoma, claimed as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to November 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

When this case was before the Board in August 2012, it was remanded for further development. 

The record before the Board consists of the Veteran's paper claims file and an electronic record known as Virtual VA.


REMAND

The Veteran contends that new and material evidence has been submitted regarding his claim for entitlement to service connection for hemangioblastoma.  He further contends that service connection is warranted for hemangioblastoma and renal cell carcinoma because they were caused by his exposure to herbicides during service.  

In his February 2010 notice of disagreement, the Veteran stated that he had an Agent Orange examination in May 29, 2009.  The report of this examination is not of record, and the record does not reflect that the originating agency has undertaken all necessary development to obtain such documentation.  

Additionally, the originating agency obtained the Veteran's Social Security Administration records.  However, a large portion of the documents do not belong to the Veteran.  It is uncertain whether the remaining documents comprise the Veteran's entire Social Security record.  

Finally, a VA examination to determine the etiology of the Veteran's clear cell renal cell carcinoma is warranted.  The Veteran is presumed to have been exposed to herbicides during service in Vietnam, has a current disability, and has provided evidence from various web sites indicating that such disability could be etiologically related to herbicide exposure.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the issues on appeal, to include the report of the aforementioned May 2009 Agent Orange examination.  The RO or the AMC should also remove from the file all Social Security records that do not belong to the Veteran and should ensure that the Veteran's complete Social Security record is in the file.  All attempts to procure records should be documented if any records cannot be obtained.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

     2.  Then, the Veteran should be afforded a VA examination to determine the nature and etiology of his clear cell renal cell carcinoma.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.  

	Based upon the examination results and the review of the Veteran's pertinent history, the examiner should state an opinion as to whether there is a 50 percent or better probability that the renal carcinoma originated during service or is otherwise etiologically related to the Veteran's active service, to include herbicide exposure.  

	The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

3.  The RO or AMC also should undertake any other development it determines to be warranted. 

4.  Then, the RO or AMC should re-adjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


